STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                           NO.   2022    KW   0327


VERSUS


JASMINE         NELSON                                                                 APRIL      29,   2022




In   Re:          Jasmine         Nelson,           applying      for    rehearing,        22nd     Judicial

                  District         Court,           Parish       of     St.     Tammany,     No.        1526     F

                  2020.




BEFORE:           McCLENDON,            WELCH,       AND    THERIOT,      JJ.


        APPLICATION               FOR      REHEARING             DENIED.        An     application             for

rehearing         is       not    considered           if    this     court      denied     the     original

writ       application.            See         Uniform       Rules       of     Louisiana         Courts        of

Appeal,         Rules      2- 18. 7 &     4-   9.


                                                           PMC
                                                           JEW
                                                           MRT




COURT      OF    APPEAL,         FIRST    CIRCUIT




        Lq. s10,_
           DEPUTY
                       Q
                    CLERK        OF     COURT
                  FOR      THE   COURT